     Case 2:16-cv-00596-JAM-DMC Document 53 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                     No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. On March 31, 2020,

19   the Court granted plaintiff’s motion for a stay of briefing on defendants’ motion to dismiss the

20   second amended complaint. See ECF No. 52. The Court stayed briefing for 30 days from the

21   date of the order. The 30-day stay has now expired and no party has requested a continuance of

22   the stay of briefing. The Court, therefore, will by this order set a briefing schedule for

23   defendants’ motion to dismiss. Following completion of briefing, defendants’ motion remains

24   submitted on the papers without oral argument.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:16-cv-00596-JAM-DMC Document 53 Filed 06/26/20 Page 2 of 2

 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff may file an opposition to defendants’ motion to dismiss within 30

 3   days of the date of this order; and

 4                   2.      Defendants may file a reply brief within 30 days after the date of service of

 5   plaintiff’s opposition, if any.

 6

 7

 8   Dated: June 25, 2020
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
